PER CURIAM.
Jobsite Personnel, Inc. appeals from a nonfinal order of the trial court which denied its motion to dissolve a writ of garnishment on its bank account obtained by Great West Life & Annuity Insurance Corporation. We lack jurisdiction to entertain this appeal. The trial court’s order was not a “final judgment which terminates the writ, either by discharging the garnishee from further liability under the writ or by awarding judgment in favor of the judgment creditor against the garnishee.” Barnett Bank of Broward County v. Tabatchnick, 401 So.2d 1166, 1166 (Fla. 4th DCA 1981). It is a nonfinal order over which we lack jurisdiction. We, therefore, dismiss this appeal.
DISMISSED.
POLEN, C.J., KLEIN and STEVENSON, JJ., concur.